Opinion issued December 2, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00825-CR
                            ———————————
                     WILLIAM HERNANDEZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Case No. 1295162


                                  OPINION

      A jury convicted appellant, William Hernandez, of aggravated robbery and,

after finding an enhancement paragraph true, assessed his punishment at

confinement for life. In two points of error, appellant argues that (1) the evidence

to support his conviction was insufficient because the accomplice witness
testimony was not adequately corroborated and (2) the trial court abused its

discretion in denying his motion for mistrial when Spanish-speaking members of

the jury heard the accomplice witness volunteer information regarding an

extraneous offense.

      We affirm.

                                   Background

      The complainant, Barbara Arnold, was home with her husband, Pete Arnold,

and her granddaughter, Jennifer, when she heard Pete screaming and a sound like a

car crashing into her house. She and Jennifer ran toward the front door, where they

saw that two men had kicked in her front door and were holding guns. One man,

who wore a mask, grabbed Jennifer and the other, who was not wearing a mask,

put a gun to Barbara’s head. He demanded that she tell him where they kept their

money and take him to the safe, and he threatened to kill her if she did not. A third

man entered the house through the back door after having chased Pete into the

backyard. The third man wore a badge around his neck and black t-shirt with the

word “police” on the front.

      Barbara testified at trial that she got a good look at the man who held a gun

to her head and threatened her while she was on the floor trying to remember how

to open the safe. She identified appellant in court as her assailant. Barbara further

testified that she heard the three men speaking to each other, mostly in Spanish,



                                         2
and that she heard two of the men call appellant “Boss.” The men began arguing

among themselves after Jennifer somehow managed to escape the house. Barbara

told the men that her husband Pete, who had also escaped over the back fence to a

neighbor’s house, had a cell phone and would call the police. The men left before

she could get the safe open, but they took a variety of items from her home.

      Later that same day, while she was driving to the grocery store with her son

Van, Barbara saw appellant driving a tan Hummer. Van heard his mother say,

“Look at him. That’s him,” and he got a good look at appellant. Barbara obtained

a partial license plate number on the vehicle and reported it to the police.

      Deputy Marshall K. Seitzinger, who was a police officer with the Houston

Police Department at the time the Arnolds were robbed, testified that he

investigated the robbery. He testified that Jennifer reported that the suspects had

left in a burgundy red Cadillac. The Arnolds described the suspects as three armed

men wearing police gear and indicated that the men were generally around six feet

tall and were between twenty-eight and thirty years old. After Barbara obtained

the partial license plate number for the vehicle she had seen appellant driving after

the robbery, Deputy Seitzinger put together a black and white photo array

containing the owner of the vehicle. He testified that Barbara incorrectly identified

a man in that photo array as having been involved in the robbery.




                                           3
        However, based on the license plate number she had obtained, police

officers were eventually able to locate the tan Hummer, and they detained the

people who were riding in it.      Police recovered a semiautomatic pistol and

ammunition, and clothing items, including a hat and cap that had the word “police”

on them, a badge, and a mask. The officer who stopped the Hummer believed

appellant had been riding in the vehicle, but he was unable to detain him.

However, he observed appellant walk into a nearby apartment. Deputy Seitzinger

was able to question appellant at the apartment and eventually detained him as

well.    Appellant was put into a live line-up.    Deputy Seitzinger admonished

Barbara and Van both that they were not to make any statements during the live

line-up and that they would be questioned separately after viewing the suspects in

the line-up. He testified that Barbara appeared very shaken after viewing the line-

up. She identified appellant as the man who had held a gun to her head during the

robbery and as the man she had seen driving the Hummer after the robbery. In a

separate interview, Van also identified appellant as the man he had seen driving the

Hummer.

        One of the other two men who were found and detained when police stopped

the Hummer was Eddie Castaneda, who owned the Hummer. Castaneda testified

at trial as an accomplice witness. He admitted that he had gone to the Arnolds’

house with appellant and two other men, one of whom was named Pedro Marquez,



                                         4
in Marquez’s Cadillac. Castaneda testified that he got scared during the robbery

and ran off and that the other men picked him up later. He observed that one of the

other men with him was wearing police gear. Castaneda testified that he had

owned the Hummer for about a month at the time of his arrest and that he was not

the one driving it on the afternoon of the robbery.

       Denise Guzman, the mother of appellant’s child, also testified at trial. She

recognized both Castaneda and Marquez as friends of appellant. She testified that

appellant was the leader of the group and that the other men referred to appellant as

“boss.” Guzman knew that Marquez drove a burgundy red Cadillac and Castaneda

drove a Hummer. She also testified that appellant admitted to having committed a

robbery around the same time the Arnold robbery occurred in order to get money

to post bond for her.

       The jury found appellant guilty and assessed his punishment at confinement

for life.

                           Accomplice Witness Testimony

       In his first point of error, appellant argues that the evidence to support his

conviction was insufficient because the accomplice witness testimony was not

adequately corroborated.




                                          5
A.    Standard of Review

      In reviewing the sufficiency of the evidence to support a conviction, we

consider all of the record evidence in the light most favorable to the verdict, and

we determine whether any rational fact-finder could have found that each essential

element of the charged offense was proven beyond a reasonable doubt.              See

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Adames v.

State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011). Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence can be sufficient to establish guilt. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). We presume that the fact-finder resolved any conflicting

inferences in favor of the verdict, and we defer to that resolution. See Jackson, 443
U.S. at 326, 99 S. Ct. at 2793; Clayton, 235 S.W.3d at 778.

      The Texas Code of Criminal Procedure prohibits a conviction based on an

accomplice witness’s testimony unless other non-accomplice evidence that tends to

connect the accused to the offense corroborates it. TEX. CODE CRIM. PROC. ANN.

art. 38.14 (Vernon 2005).      In reviewing the sufficiency of the corroborating

evidence, we exclude the accomplice testimony from our consideration and

determine whether there is any independent evidence that tends to connect the

defendant with the commission of the offense. Malone v. State, 253 S.W.3d 253,

257 (Tex. Crim. App. 2008). We view the corroborating evidence in the light most



                                          6
favorable to the jury’s verdict. Brown v. State, 270 S.W.3d 564, 567 (Tex. Crim.

App. 2008). If there are two views of the evidence, one tending to connect the

accused to the offense and the other not, we defer to the jury’s view. Smith v.

State, 332 S.W.3d 425, 442 (Tex. Crim. App. 2011). “[I]t is not appropriate for

appellate courts to independently construe the non-accomplice evidence.” Id.

      It is not necessary that corroborating evidence directly connect a defendant

to an offense or be sufficient by itself to establish guilt. Cathey v. State, 992
S.W.2d 460, 462 (Tex. Crim. App. 1999). The evidence must simply link the

accused in some way to the commission of the offense and show that rational

jurors could conclude that the evidence sufficiently tended to connect the accused

to the offense. Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009).

The corroborating evidence may be direct or circumstantial.       See Smith, 332
S.W.3d at 442.

B.    Analysis

      Here, appellant argues that the evidence is insufficient to support his

conviction because there was insufficient non-accomplice evidence to corroborate

Castaneda’s accomplice witness testimony.

      Eliminating the accomplice testimony from consideration, the remaining

evidence is sufficient to tend to connect appellant to the aggravated robbery. See

Malone, 253 S.W.3d at 257. Barbara Arnold identified appellant, both in a live



                                        7
line-up and at trial, as the man who put a gun to her head and robbed her. The

testimony of a single eyewitness can be sufficient to support a conviction. See

Bradley v. State, 359 S.W.3d 912, 917 (Tex. App.—Houston [14th Dist.] 2012,

pet. ref’d). Appellant argues that Barbara’s testimony lacked credibility because

she had previously made an incorrect identification using a photo array. However,

the jury alone decides whether to believe eyewitness testimony and resolves any

conflicts or inconsistencies in the evidence. See id. (citing Mosely v. State, 983
S.W.2d 249, 254 (Tex. Crim. App. 1998)).

      Furthermore, Arnold’s granddaughter, Jennifer, reported that she saw the

robbers leave in a burgundy red Cadillac. Guzman testified that appellant had

committed a robbery to get the money for her bail, and she linked Castaneda and

Marquez, whom she knew to drive a red Cadillac, to the robbery. When police

located and stopped the Hummer that Barbara had seen appellant driving following

the robbery, they found weapons, ammunition, articles of clothing with the word

“police” on them, a badge, and a mask. These items matched the descriptions the

Arnolds had given of their assailants as being three armed men, one of whom wore

police gear and two of whom wore masks.

      All of this evidence links appellant in some way to the commission of the

robbery. See Simmons, 282 S.W.3d at 508. Thus, the jury could reasonably have

concluded that the evidence sufficiently tended to connect appellant to the



                                        8
commission of the offense. See id.; Malone, 253 S.W.3d at 257. Appellant does

not assert any other basis for concluding that the evidence was insufficient to

support his conviction. We conclude that the evidence was sufficient to allow the

jury to find all of the elements of aggravated robbery beyond a reasonable doubt.

See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Adames, 353 S.W.3d at 859; see

also TEX. PENAL CODE ANN. §§ 29.02(a)(2), 29.03(a)(2) (Vernon 2011) (providing

that person commits offense of aggravated robbery if “in the course of committing

theft . . . and with intent to obtain or maintain control of the property” he

“intentionally or knowingly threatens or places another in fear of imminent bodily

injury or death” and he uses or exhibits deadly weapon).

      We overrule appellant’s first point of error.

                               Motion for Mistrial

      In his second point of error, appellant argues that the trial court abused its

discretion in denying his motion for mistrial when Spanish-speaking members of

the jury heard the accomplice witness volunteer information regarding an

extraneous offense.

A.    Relevant Facts

      Castaneda testified through an interpreter at trial.      During his cross-

examination, the following exchange occurred between Castaneda and appellant’s

attorney:



                                          9
             [attorney]: And you said you weren’t wearing any police gear
                         when this robbery occurred?

             [witness]:   On this robbery, I had no police gear, sir.

             [attorney]: Okay. Okay. And how many robberies do you
                         have pending right now?

Appellant’s attorney then interrupted Castaneda and asked to approach the bench.

He stated, “I caught most of that [answer] and I don’t want the answer interpreted.”

Outside the presence of the jury, the trial court had the answer interpreted.

Castaneda’s response was, “I have two aggravated robberies. I committed two

with [appellant], but I’m fighting the cases.”

      Appellant’s counsel objected to this answer as non-responsive, and the trial

court sustained his objection. Appellant’s attorney also sought an instruction to

disregard the statement, even though it was never interpreted for the jury, because

he was aware that at least one juror spoke Spanish.

      The trial court asked the bailiff to determine which jurors, who were waiting

outside the courtroom, spoke Spanish. There were two jurors who spoke Spanish,

and the trial court questioned them, individually, about what they had heard. The

first testified that he spoke Spanish fluently and that he understood Castaneda’s

answer “for the most part.” The juror also told the trial court that he had not

spoken to anyone else on the jury about Castaneda’s last answer. The trial court

specifically instructed him to disregard that answer, that it could not be considered



                                          10
evidence in the trial for the present offense, and that he was not to share the answer

with anyone else on the jury. The juror indicated that he understood the instruction

and agreed that he would comply. The trial court repeated the same process with

the second juror, who likewise stated that she had not told any of the other jurors

what Castaneda’s last answer was, that she understood the trial court’s instruction,

and that she would comply. At that point, appellant moved for a mistrial, which

the trial court denied.

B.    Standard of Review

      A mistrial is a device used to halt trial proceedings when error is so

prejudicial that expenditure of further time and expense would be wasteful and

futile. Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999). Whether a

witness’s improper reference to an extraneous offense mandates a mistrial is

determined by examining the particular facts of the case. See id. “A mistrial is an

appropriate remedy in ‘extreme circumstances’ for a narrow class of highly

prejudicial and incurable errors.” Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim.

App. 2009) (quoting Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App.

2004)).

      We review a trial court’s denial of a mistrial under an abuse of discretion

standard. Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007). In

determining whether a trial court abused its discretion in denying a motion for



                                         11
mistrial, we consider (1) the severity of the underlying misconduct, (2) any

curative measures adopted, and (3) the certainty of the conviction absent the

misconduct. Id. at 700. “Ordinarily, a prompt instruction to disregard will cure

error associated with an improper question and answer, even one regarding

extraneous offenses.” Ovalle v. State, 13 S.W.3d 774, 783 (Tex. Crim. App.

2000).

C.    Analysis

      Appellant argues that Castaneda’s revelation of other pending aggravated

robberies, committed with appellant and in a similar manner, was especially

harmful to him. He also argues that even though only two Spanish-speaking jurors

were identified, others on the jury could also have understood Castaneda’s

comments.

      However, nothing in the record suggests that Castaneda’s testimony was “so

highly prejudicial and incurable” that the trial court erred by denying the motion

for mistrial. See Ocon, 284 S.W.3d at 884. The complained-of statement was

made in Spanish and was never translated for the entire jury to hear. The trial

court identified the two jurors who were able to understand what Castaneda had

said and instructed them not to share the information with the other jurors and not




                                        12
to consider the evidence.1       Jurors are presumed to follow instructions, and

appellant does not point to any evidence suggesting that the jurors in this case

failed to follow the trial court’s instruction. See Gamboa v. State, 296 S.W.3d 574,

580 (Tex. Crim. App. 2009) (holding that “[i]nstructions to the jury are generally

considered sufficient to cure improprieties that occur during trial” and that courts

“generally presume that a jury will follow the judge’s instructions”); see also Ladd,
3 S.W.3d at 567 (holding that trial court could have reasonably concluded that

instruction to disregard was sufficient to cure any harm).

      We overrule appellant’s second point of error.

                                      Conclusion

      We affirm the judgment of the trial court.




                                                       Evelyn V. Keyes
                                                       Justice


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Publish. TEX. R. APP. P. 47.2(b).


1
      To the extent that appellant is arguing on appeal that the trial court’s procedure of
      questioning the Spanish-speaking jurors separately rather than giving an
      instruction to disregard to the entire jury was improper, we observe that he did not
      object on this basis in the trial court. Thus, the objection is not preserved for
      review on appeal. See TEX. R. APP. P. 33.1(a).

                                           13